DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered.
Applicant’s arguments, on page 8, regarding the double patenting rejection to claims 1-16 have been fully considered and in light of the filing of the terminal disclaimer are persuasive. The double patenting rejection to claim 1-16 has been withdrawn.
The examiner notes that a new 35 U.S.C. 112(b) rejection has been made for claim 1-16 as necessitated by amendment.
Applicant's arguments, starting on page 8, with respect to the 35 U.S.C. 102 and 103 rejections to claims 1-16 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that Feuersänger does not disclose the features of the instant claim as amended. The examiner respectfully disagrees. Feuersänger teaches the features of the claim as amended as further explained below. The examiner specifically points out the newly amended feature as being found in paragraphs 277  Feuersänger. Thus, Feuersänger does disclose all the features of the instant claim. Applicant’s arguments regarding claim 9 are based on their similarity to claim 1 and are respectfully disagreed with for similar reasons. Applicant’s arguments regarding the dependent claims are based on their dependence to claims 1, and 9 and are respectfully disagreed with for similar reasons.
Applicant’s arguments, on page 9, regarding the objection to the specification have been fully considered and in light of amendment are persuasive. The objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the PRACH power”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how “the PRACH power” relates to “a power level of the PRACH transmission” as recited in claims 5, 7, and 8. Claim 9 is similar to claim 1 and is rejected for similar reasons. Claims 2-8 and 10-16 depend on claims 1 and 9 and are rejected based on their dependence to claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-5, 7, 9-13, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Feuersänger (US 20130058315 A1).
Regarding claim 1, Feuersänger discloses:
“A method comprising: performing by one or more processors in a user equipment device, receiving a Physical Downlink Control Channel (PDCCH) order to initiate a random access procedure on a first serving cell that belongs to a first timing advance group;” ([para 0322]: “An alternative embodiment of the invention suggests that a user equipment is configured to only perform RACH procedures on secondary component carriers (i.e. on component carriers other than the primary component carrier (PCell)) in response to a PDCCH order.” Wherein the Scell in Feuersänger corresponds to the first serving cell in the instant claim.)
“identifying a Physical Uplink Control Channel (PUCCH) transmission for a second serving cell other than the first serving cell, the second serving cell belonging to a second timing advance group different than the first timing advance group;” ([para 0259]: “Furthermore, it is also assumed that the transmission power of the PUCCH (i.e. the control information) is prioritized over PUSCH transmissions (i.e. the transport blocks generated according to the uplink resource assignments), i.e. PUSCH transmit power is first scaled down in a power limited situation.” ; [para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0261]: “Furthermore, the mobile terminal's transport block generation unit generates 1003 the transport blocks according to the uplink resource assignments. This transport block generation may be again implemented according to one of the various exemplary options outlined herein.” ; [para 0294]: “The above described implementations of the invention are compatible with different configurations of user equipments. For example, a user equipment may be configured with uplink component carriers belonging to more than one timing advance ( TA) group, where the user equipment has only one power amplifier (PA).”) ;  See Fig. 13. Wherein the Pcell on CC1 in Feuersänger corresponds to the second serving cell in the instant claim.)
“transmitting a PRACH transmission to the first serving cell in a subframe; and transmitting the PUCCH transmission to the second serving cell in the same subframe;” ([para 0009]: “It should be noted that a sub-frame, also referred to as transmission time interval (TTI), is the smallest time interval for user data transmission.” ; [para 0284]: “A user equipment supporting carrier aggregation may simultaneously perform a RACH access while transmitting PUSCH/PUCCH on other component carriers. In other words a user equipment may encounter situations where it transmits a RACH preamble, i.e. PRACH transmission, and in the same TTI also transmit PUSCH and/or PUCCH.”)
“and adjusting the PRACH power to prioritize the PRACH transmission over the PUCCH transmission.” ([para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.” The examiner notes that since no frame of reference is applies to what the PRACH power is adjusted from, one of ordinary skill in the art could reasonably interpret the value used to transmit the PRACH power when the PRACH is prioritized as adjusted from what the PRACH power would be in the case that the PUCCH transmission is prioritized.)
Regarding claim 2, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “scaling a transmission power level during the subframe so that a combined transmission power level for the PRACH transmission and the PUCCH transmission does not ([para 0094]: “P.sub.MAX is the maximum available transmit power of the user equipment, which is depending on the user equipment class and configuration by the network.” ; [para 0179]: “In another exemplary embodiment of the invention, the mobile terminal reduces the determined transmit powers such that the sum of the determined transmit powers is smaller or equal to a maximum transmit power available P.sub.MAX to the mobile terminal for transmitting on the uplink component carriers within the transmission time interval i.”)
Regarding claim 3, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “scaling down a PUCCH transmission power level during the subframe so that a combined transmission power level for the PRACH transmission and the PUCCH transmission does not exceed a maximum transmission power for the user equipment.” ([para 0094]: “P.sub.MAX is the maximum available transmit power of the user equipment, which is depending on the user equipment class and configuration by the network.” ; [para 0179]: “In another exemplary embodiment of the invention, the mobile terminal reduces the determined transmit powers such that the sum of the determined transmit powers is smaller or equal to a maximum transmit power available P.sub.MAX to the mobile terminal for transmitting on the uplink component carriers within the transmission time interval i.” ; [para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.” The examiner notes that dropping the PUCCH transmission could be reasonably considered by one of ordinary skill in the art as scaling it down to zero.)
Regarding claim 4, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “said scaling down results in a PRACH transmission and no transmission of PUCCH.” ([para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.”)
Regarding claim 5, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determining that the PRACH transmission will be retransmitted in a second subframe; and increasing a power level of the PRACH transmission during the second subframe.” ([para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Regarding claim 7, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determining that the PRACH transmission will be retransmitted in a second subframe; identifying one or more other uplink transmissions during the second subframe; and
increasing a power level of the PRACH transmission during the second subframe.” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Regarding claim 9, Feuersänger discloses:
“A user equipment device, comprising: a processor configured to:” ([para 0359]: “Further, the various embodiments of the invention may also be implemented by means of software modules, which are executed by a processor or directly in hardware.”)
“identify a Physical Downlink Control Channel (PDCCH) order to initiate a random access procedure on a first serving cell that belongs to a first timing advance group;” ([para 0322]: “An alternative embodiment of the invention suggests that a user equipment is configured to only perform RACH procedures on secondary component carriers (i.e. on component carriers other than the primary component carrier (PCell)) in response to a PDCCH order.” Wherein the Scell in Feuersänger corresponds to the first serving cell in the instant claim.)
([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0294]: “The above described implementations of the invention are compatible with different configurations of user equipments. For example, a user equipment may be configured with uplink component carriers belonging to more than one timing advance ( TA) group, where the user equipment has only one power amplifier (PA).”) See Fig. 13. Wherein the Pcell on CC1 in Feuersänger corresponds to the second serving cell in the instant claim.)
“generate a PRACH transmission for the first serving cell in a subframe; and generate the PUCCH transmission for the second serving cell in the same subframe; and a modem configured to transmit the PUCCH and PRACH transmissions to one or more base stations.” ([para 0009]: “It should be noted that a sub-frame, also referred to as transmission time interval (TTI), is the smallest time interval for user data transmission.” ; [para 0284]: “A user equipment supporting carrier aggregation may simultaneously perform a RACH access while transmitting PUSCH/PUCCH on other component carriers. In other words a user equipment may encounter situations where it transmits a RACH preamble, i.e. PRACH transmission, and in the same TTI also transmit PUSCH and/or PUCCH.” ; [para 0201]: “The mobile terminal has also a transmitter for transmitting the transport block on the first uplink component carrier and the random access preamble on the second uplink component carrier within a transmission time interval i, using the respective transmit power.”)
“and to adjust the PRACH power to prioritize the PRACH transmission over the PUCCH transmission.” ([para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.” The examiner notes that since no frame of reference is applies to what the PRACH power is adjusted from, one of ordinary skill in the art could reasonably interpret the value used to transmit the PRACH power when the PRACH is prioritized as adjusted from what the PRACH power would be in the case that the PUCCH transmission is prioritized.)
Regarding claim 10, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “scale a transmission power level during the subframe so that a combined transmission power level for the PRACH transmission and the PUCCH transmission does not exceed a maximum transmission power for the user equipment.” ([para 0094]: “P.sub.MAX is the maximum available transmit power of the user equipment, which is depending on the user equipment class and configuration by the network.” ; [para 0179]: “In another exemplary embodiment of the invention, the mobile terminal reduces the determined transmit powers such that the sum of the determined transmit powers is smaller or equal to a maximum transmit power available P.sub.MAX to the mobile terminal for transmitting on the uplink component carriers within the transmission time interval i.”)
Regarding claim 11, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “scale down a PUCCH transmission power level during the subframe so that a combined transmission power level for the PRACH transmission and the PUCCH transmission does not exceed a maximum transmission power for the user equipment.” ([para 0094]: “P.sub.MAX is the maximum available transmit power of the user equipment, which is depending on the user equipment class and configuration by the network.” ; [para 0179]: “In another exemplary embodiment of the invention, the mobile terminal reduces the determined transmit powers such that the sum of the determined transmit powers is smaller or equal to a maximum transmit power available P.sub.MAX to the mobile terminal for transmitting on the uplink component carriers within the transmission time interval i.” ; [para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.” The examiner notes that dropping the PUCCH transmission could be reasonably considered by one of ordinary skill in the art as scaling it down to zero.)
Regarding claim 12, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “the scaling down results in no transmission of PUCCH when a combined transmission of PRACH and PUCCH would exceed a maximum transmission power for the user equipment.” ([para 0277]: “There are different alternatives for the power scaling for the case of concurrent PRACH and PUCCH/PUSCH transmission. One option…” ; [para 0279]: “In a third option, no concurrent transmission of PRACH and PUCCH/PUSCH is allowed. Hence, in this case the user equipment drops either the PUCCH/PUSCH transmission or PRACH transmission.”)
Regarding claim 13, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determine that the PRACH transmission will be retransmitted in a second subframe; and increase a power level of the PRACH transmission during the second subframe.” ([para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Regarding claim 15, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determine that the PRACH transmission will be retransmitted in a second subframe; identify one or more other uplink transmissions during the second subframe; and increase a power level of the PRACH transmission during the second subframe..” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 8, 14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersänger (US 20130058315 A1) in view of Imamura (US 20100027484 A1) .
Regarding claim 6, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determining that the PRACH transmission will be retransmitted in a second subframe; identifying one or more other uplink transmissions during the second subframe…” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Feuersänger does not explicitly disclose “and increasing a transmission priority value for the PRACH transmission during the second subframe.” 
However, Imamura discloses the missing feature “and increasing a transmission priority value for the PRACH transmission during the second subframe.” ([para 0048]: “Here, the " RA burst transmission priority information" refers to information whose communication service has a high degree of emergency or priority such as emergency communication, a service with a stringent delay requirement (e.g., VoIP, video streaming, gaming), retransmission RACH (which has higher priority as the number of retransmissions increases) and high service fee.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Feuersänger and Imamura, to modify the PRACH retransmission as disclosed by Feuersänger, to be at an increased priority as disclosed by Imamura. The motivation for increasing the priority of retransmissions is that it becomes more crucial that a PRACH succeed as time passes, and hence by increasing the priority of the PRACH the chance that it is successful also increases, hence enhancing service quality. Therefore, it would have been obvious to combine Feuersänger with Imamura to obtain the invention as specified in the instant claim.
Regarding claim 8, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determining that the PRACH transmission will be retransmitted in a second subframe; identifying one or more other uplink transmissions during the second subframe… increasing a power level of the PRACH transmission during the second subframe.” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Feuersänger does not explicitly disclose “increasing a transmission priority value for the PRACH transmission during the second subframe;” 
Imamura discloses the missing feature “increasing a transmission priority value for the PRACH transmission during the second subframe;” ([para 0048]: “Here, the " RA burst transmission priority information" refers to information whose communication service has a high degree of emergency or priority such as emergency communication, a service with a stringent delay requirement (e.g., VoIP, video streaming, gaming), retransmission RACH (which has higher priority as the number of retransmissions increases) and high service fee.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Feuersänger and Imamura, to modify the PRACH retransmission as disclosed by Feuersänger, to be at an increased priority as disclosed by Imamura. The motivation for increasing the priority of retransmissions is that it becomes more crucial that a PRACH succeed as time passes, and hence by increasing the priority of the PRACH the chance that it is successful also increases, hence enhancing service quality. Therefore, it would have been obvious to combine Feuersänger with Imamura to obtain the invention as specified in the instant claim.
Regarding claim 14, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determine that the PRACH transmission will be retransmitted in a second subframe; identify one or more other uplink transmissions during the second subframe; and…” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Feuersänger does not explicitly disclose “and increase a transmission priority value for the PRACH transmission during the second subframe.” 
However, Imamura discloses the missing feature “and increase a transmission priority value for the PRACH transmission during the second subframe.” ([para 0048]: “Here, the " RA burst transmission priority information" refers to information whose communication service has a high degree of emergency or priority such as emergency communication, a service with a stringent delay requirement (e.g., VoIP, video streaming, gaming), retransmission RACH (which has higher priority as the number of retransmissions increases) and high service fee.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Feuersänger and Imamura, to modify the PRACH retransmission as disclosed by Feuersänger, to be at an increased priority as disclosed by Imamura. The motivation for increasing the priority of retransmissions is that it becomes more crucial that a PRACH succeed as time passes, and hence by increasing the priority of the PRACH the chance that it is successful also increases, hence enhancing service quality. Therefore, it would have been obvious to combine Feuersänger with Imamura to obtain the invention as specified in the instant claim.
Regarding claim 16, Feuersänger discloses all the limitations of the parent claim.
Feuersänger further discloses “determine that the PRACH transmission will be retransmitted in a second subframe; identify one or more other uplink transmissions during the second subframe… increase a power level of the PRACH transmission during the second subframe.” ([para 0260]: “The mobile terminal first receives 1001 multiple uplink resource assignments for one TTI using its receiver unit, and a processing unit of the mobile terminal determines 1002 their priority order.” ; [para 0276]: “Furthermore, the eNodeB may optionally configure preamble power ramping so that the transmit power P.sub.PRACH(i) for each retransmitted preamble, i.e. in case the PRACH transmission attempt was not successfully, is increased by a fixed step.”)
Feuersänger does not explicitly disclose “increase a transmission priority value for the PRACH transmission during the second subframe;” 
However, Imamura discloses the missing feature “increase a transmission priority value for the PRACH transmission during the second subframe;” ([para 0048]: “Here, the " RA burst transmission priority information" refers to information whose communication service has a high degree of emergency or priority such as emergency communication, a service with a stringent delay requirement (e.g., VoIP, video streaming, gaming), retransmission RACH (which has higher priority as the number of retransmissions increases) and high service fee.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Feuersänger and Imamura, to modify the PRACH retransmission as Feuersänger, to be at an increased priority as disclosed by Imamura. The motivation for increasing the priority of retransmissions is that it becomes more crucial that a PRACH succeed as time passes, and hence by increasing the priority of the PRACH the chance that it is successful also increases, hence enhancing service quality. Therefore, it would have been obvious to combine Feuersänger with Imamura to obtain the invention as specified in the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412